I RICT

Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Pei sietlSilaes =
COE FED CO.

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

DANIEL R., 20-CV-00589-MJR
DECISION AND ORDER
Plaintiff,
-V-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 15)

Plaintiff Daniel R. (“Plaintiff”) brings this action pursuant to 42 U.S.C. §§ 405(g)
and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security “Commissioner” or “defendant’) denying his application for Disability Insurance
Benefits (“DIB”) and Supplemental Security Income (“SSI”) pursuant to the Social Security
Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant to Rule
12(c) of the Federal Rules of Civil Procedure. For the following reasons, Plaintiff's motion

(Dkt. No. 13) is denied, defendant’s motion (Dkt. No. 14) is granted, and the case is

dismissed.

 

' In accordance with the District's November 18, 2020, Standing Order, plaintiff is identified by first name
and last initial.
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 2 of 17

BACKGROUND?

Plaintiff filed protectively for DIB and SSI on January 18, 2017, alleging a disability
onset date of September 30, 2016. (Administrative Transcript [‘Tr.”] 173-79, 180-85).
The application was initially denied on May 8, 2017. (Tr. 97-102). Plaintiff timely filed a
request for an administrative hearing. (Tr. 105-23). A video hearing was held before
Administrative Law Judge (“ALJ”) John R. Allen, on January 24, 2019. (Tr. 34-66). The
ALJ presided from Toledo, Ohio, while Plaintiff and his counsel appeared in Buffalo, New
York. A vocational expert also appeared by telephone. On February 26, 2019, the ALJ
issued a decision finding Plaintiff not disabled through the date of the decision. (Tr. 12-
33). On March 17, 2020, the Appeals Council denied Plaintiff's request for review, making

the ALJ’s decision final. (Tr. 1-6). This action followed.

DISCUSSION

I. scope of Judicial Review

The Court’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

 

> The Court presumes the parties’ familiarity with Plaintiff's medical history, which is summarized in the
moving papers.
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 3 of 17

Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner’s decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

lI. Standards for Determining “Disability” Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of

not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 4 of 17

Commissioner may find the claimant disabled “only if his physical or mental impairment
or impairments are of such severity that he is not only unable to do his previous work but
cannot, considering his age, education, and work experience, engage in any other kind
of substantial gainful work which exists in the national economy, regardless of whether
such work exists in the immediate area in which he lives, or whether a specific job vacancy
exists for him, or whether he would be hired if he applied for work.” Id. §§423(d)(2)(A),
1382c(a)(3)(B). The Commissioner must make these determinations based on “objective
medical facts, diagnoses or medical opinions based on these facts, subjective evidence
of pain or disability, and . . . [the claimant's] educational background, age, and work
experience.” Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in
original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” /d. §§404.1520(b), 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless
of [his or her] medical condition or . . . age, education, and work experience.” /d.
§§404.1520(b), 416.920(b). Second, if the claimant is not engaged in substantial gainful
activity, the Commissioner asks whether the claimant has a “severe impairment.” /d.
§§404.1520(c), 416.920(c). To make this determination, the Commissioner asks whether
the claimant has “any impairment or combination of impairments which significantly limits
[the claimant’s] physical or mental ability to do basic work activities.” /d. §§404.1520(c),

416.920(c). As with the first step, if the claimant does not have a severe impairment, he

-4-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 5 of 17

or she is not disabled regardless of any other factors or considerations.  /d.
§§404.1520(c), 416.920(c). Third, if the claimant does have a severe impairment, the
Commissioner asks two additional questions: first, whether that severe impairment meets
the Act’s duration requirement, and second, whether the severe impairment is either listed
in Appendix 1 of the Commissioner's regulations or is “equal to” an impairment listed in
Appendix 1. /d. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements
of step three, the Commissioner will find that he or she is disabled without regard to his
or her age, education, and work experience. Id. §§404.1520(d), 416.920(d).

If the claimant does not have the severe impairment required by step three, the
Commissioner’s analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence” in the record. /d.
§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or
her] limitations.” Id. §§404.1545(a)(1), 416.945(a)(1). The Commissioner’s assessment
of the claimant's RFC is then applied at steps four and five. At step four, the
Commissioner “compare[s] [the] residual functional capacity assessment . . . with the
physical and mental demands of [the claimant’s] past relevant work.” /d. §§404.1520(f),
416.920(f). If, based on that comparison, the claimant is able to perform his or her past
relevant work, the Commissioner will find that the claimant is not disabled within the
meaning of the Act. /d. §§404.1520(f), 416.920(f). Finally, if the claimant cannot perform
his or her past relevant work or does not have any past relevant work, then at the fifth
step the Commissioner considers whether, based on the claimant’s RFC, age, education,

and work experience, the claimant “can make an adjustment to other work.”  /d.

-5-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 6 of 17

§§404.1520(g)(1), 416.920(g)(1). If the claimant can adjust to other work, he or she is
not disabled. /d. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot
adjust to other work, he or she is disabled within the meaning of the Act.  /d.
§§404.1520(g)(1), 416.920(g)(1).

The burden through steps one through four described above rests on the claimant.
If the claimant carries his burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

Ul. The ALJ’s Decision

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since September 30, 2016, the alleged onset date. (Tr. 17). At step two, the ALJ found
that Plaintiff had the following severe impairments: depressive disorder; unspecified
psychotic disorder; and polysubstance abuse, in reported early remission. (Tr. 18). At
step three, the ALJ concluded that Plaintiff did not have an impairment or combination of
impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part
404, Subpart P, Appendix 1. (Tr. 18-20). Prior to proceeding to step four, the ALJ
determined that Plaintiff retained the RFC to perform work at all exertional levels, but with
the following non-exertional limitations: Plaintiff would be limited to unskilled work
involving up to three- or four-step tasks; could interact with coworkers on tasks, but was
limited to superficial interaction with members of the general public; and should work in a

relatively static environment, but could tolerate occasional changes in work setting or

assignment. (Tr. 20-26).
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 7 of 17

At step four of the sequential evaluation, the ALJ concluded that Plaintiff is unable
to perform any past relevant work. (Tr. 26). At step five, the ALJ found that Plaintiff is
capable of performing jobs that exist in significant numbers in the national economy. (Tr.
26-27). Accordingly, the ALJ determined that Plaintiff has not been under a disability from
September 30, 2016, through the date of the decision. (Tr. 27).

IV. Plaintiffs Challenge

Plaintiffs treating nurse practitioner (NP) from Horizon, Chelsea Kendra, and
social worker, Michelle Roberts, submitted an opinion identifying serious limitations in
several areas of mental functioning and concluding that Plaintiff would likely struggle with
full-time, competitive employment. (Tr. 996-1000). Specifically, NP Kendra and
Counselor Roberts found that Plaintiff would be “seriously limited” in maintaining attention
for two-hour segments, maintaining regular attendance and being punctual, working in
coordination with others without being unduly distracted, completing a normal workday
and workweek without interruptions from psychologically-based symptoms, accepting
instructions appropriately, getting along with others, responding appropriately to changes
in the work setting, and dealing with normal work stress, among other findings. (Tr. 998).
Plaintiff argues that the ALJ erred by not giving this opinion greater weight, based upon
Plaintiffs treating relationship with NP Kendra and Counselor Roberts. The Court
disagrees.

Plaintiff first argues that the ALJ improperly discounted NP Kendra’s and

Counselor Robert’s opinion because neither provider was an “acceptable medical source”
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 8 of 17

under the applicable regulations.? However, contrary to Plaintiffs claims, the ALJ did not
dismiss the opinion solely on this basis. (Tr. 25-26). Rather, he first pointed out that NP
Kendra was not an “acceptable medical source,” but then went on to discuss the findings
included in the opinion. (Tr. 25). Moreover, the ALJ also noted the treating relationship,
and acknowledged that NP Kendra and counselor Roberts would therefore have “good
familiarity with the claimant’s psychological condition.” /d.; see also 20 C.F.R. §§
404.1527(c)(2)(i)-(ii), 416.927(c)(2)(i)-(il) (The ALJ may consider the “frequency of
examination” and “nature and extent of the treatment relationship” in weighing opinion
evidence). However, the ALJ also found that while NP Kendra and Counselor Roberts
identified serious limitations and concluded that Plaintiff “would likely struggle with full-
time, competitive employment,” they did not find him unable to meet competitive
standards in any category of mental work activity. (Tr. 25-26, 998, 1001). In fact, as the
ALJ noted, NP Kendra and Counselor Roberts also opined that Plaintiff had a satisfactory
or even good ability to function in several areas of mental functioning. (Tr. 26, 998). Thus,
the ALJ’s decision shows that he considered this opinion, and did not discount it simply
because it did not come from an “acceptable medical source” according to the regulations.
(Tr. 25); 20 C.F.R. §§ 404.1527(f)(1), 416.927(f)(1).

Moreover, contrary to Plaintiffs claims, no medical opinion is “entitled” to any

amount of weight simply by virtue of the source’s treating relationship with the claimant.

 

3 On January 18, 2017, the agency published final rules titled “Revisions to Rules Regarding the Evaluation
of Medical Evidence.” 82 Fed. Reg. 5844. These final rules were effective as of March 27, 2017, and change
some aspects of how adjudicators evaluate medical opinion evidence. Pertinent here, the new rules include
licensed advanced practice registered nurses as “acceptable medical source[s]” for claims filed on or after
March 27, 2017. 20 C.F.R. §§ 404.1502(a)(7), 416.902(a)(7). Here, Plaintiff filed his DIB and SSI claims
before March 27, 2017. Thus, the new rules do not apply to this case, and NP Kendra does not qualify as
an “acceptable medical source” for purposes of this claim.

-8-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 9 of 17

To the contrary, the regulations provide that the ALJ must decide how much weight to
give each opinion, considering how well-supported and consistent it is with the record as
a whole. 20 C.F.R. §§ 404.1527(c)(2); 416.927(c)(2); see also Rosier v. Colvin, 586 F.
App’x 756, 758 (2d Cir. 2014) (ALJ properly discounted treating source opinion that was
inconsistent with other substantial evidence of record); Cohen v. Comm’r of Soc. Sec.,
643 F. App’x 51, 53 (2d Cir. 2016) (same). With regard to medical opinions from non-
acceptable medical sources, the regulations provide that the ALJ should consider the
same factors applied to opinions from acceptable medical sources, but as with all
opinions, the amount of weight given “depends on the particular facts in each case.” See
20 C.F.R. §§ 404.1527(f)(1), 416.927(f)(1); see also Genier v. Astrue, 298 F. App’x 105,
108 (2d Cir. 2008) (“[WJhile the ALJ is certainly free to consider the opinions of these
‘other sources’ in making his overall assessment of a claimant’s impairments and residual
abilities, those opinions do not demand the same deference as those of a treating
physician.”).

The totality of the evidence in the record—including the menial status findings,
evidence of improvement with treatment, daily activities, and the opinions of consultative
examiners Drs. Janine Ippolito, Psy.D., and S. Hennessey, Ph.D.—provides substantial
evidence that Plaintiff could perform unskilled, low-contact work with only occasional
changes in work setting or assignment, as found by the ALJ. (Tr. 21-23, 49, 51-52, 53
(testimony of improvement); 555 (treatment notes documenting reports of improvement);
303-304, 308-309, 376-77 (mental status findings); 210-221 (daily activities); 75-78, 89-

92, 374-78 (Ippolito and Hennessey opinions).
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 10 of 17

Plaintiff next argues that because the ALJ discounted NP Kendra’s and Counselor
Roberts’ opinion, and assigned only partial weight to both Dr. Ippolito’s and Dr.
Hennessey’s opinions, he therefore substituted his own “lay opinion” in formulating RFC.
However, this argument fails, because it is ultimately the ALJ and not a medical expert
who is responsible for assessing a claimant’s RFC, and there is no requirement that the
AlJ’s RFC finding mirror a medical opinion. See 20 C.F.R. §§ 404.1527(d)(2),
416.927(d)(2) (“Although we consider opinions from medical sources on issues such as .
. . your residual functional capacity . . . the final responsibility for deciding these issues is
reserved to the Commissioner.”); see also, Matta v. Astrue, 508 Fed App’x 53 (2d Cir.
2013) (summary order) (“Although the ALJ’s conclusions may not perfectly correspond
with any of the opinions of medical sources cited in his decision, he was entitled to weigh
all of the evidence available to make an RFC finding that was consistent with the record
as a whole.”). Nevertheless, in this case the ALJ’s decision shows that he drew from
aspects of the available medical opinions in formulating the RFC. Thus, he did not
improperly substitute his own “lay” opinion for that of a medical source.

In fact, the ALJ’s RFC assessment closely tracks Dr. Hennessey’s opinion. (Tr.
20, 75-78, 89-92). Dr. Hennessey found that Plaintiff would be able to understand and
remember simple instructions, respond appropriately to coworkers and supervisors, and
deal with minor changes in the work setting. (Tr. 76-78). He further found Plaintiff would
have moderate limitations completing a workday and work week without interruptions
from psychologically-based symptoms, interacting appropriately with the general public,
and responding appropriately to changes in the work setting. /d. These assessed

limitations track closely with the RFC assessment for unskilled work, involving only

-10-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 11 of 17

superficial interaction with the general public, and only occasional changes in work setting
or assignment. (Tr. 20). Moreover, the RFC is consistent with Dr. lppolito’s assessment
that Plaintiff would be able to understand, remember and apply simple directions and
instructions, sustain concentration and work at a consistent pace, and sustain a routine
without any limitations, and would have only moderate limitations in using reason and
judgment to make work-related decisions, interacting adequately with others, regulating
emotions, controlling behavior, and maintaining well-being. (Tr. 20, 377). Thus, Plaintiff's
contention that the ALJ assessed the RFC without reliance on any medical opinions is
without merit.

Additionally, there is other substantial evidence in the record supporting the RFC.
The ALJ noted Plaintiffs reports of improvement in his symptoms with sustained sobriety
and treatment, found both in his testimony and in treatment notes. (Tr. 21, 23, 24, 49,
51-53, 555). The ALJ specifically referenced Plaintiffs testimony that the medications
were effective in suppressing hallucinations, reducing his feelings of anger, and
controlling his mood. (Tr. 24, 48-49). Also, the ALJ relied upon the clinical findings found
both in the treatment records and documented by Dr. Ippolito. (Tr. 21-23, 271, 303-304,
308-309, 376-377). The ALJ further relied upon Plaintiffs reported activities of daily living,
noting that he was able to follow instructions, finish the activities he started, go out daily,
drive, shop, hang out with his girlfriend, and do household chores. (Tr. 19, 21, 210-221).

Plaintiff also argues that the ALJ erred by not referencing certain pages of clinical
evidence within the record. However, the ALJ thoroughly discussed the record as a
whole, and there is no requirement that he reference every specific piece of evidence

within a more than 700-page record. See Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58,

-11-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 12 of 17

99 (2d Cir. 2013) (“Indeed, . . . ‘[a]n ALJ does not have to state on the record every reason
justifying a decision,’ nor is an ALJ ‘required to discuss every piece of evidence
submitted.””) (citing Brault, 683 F.3d at 448); Mongeur, 722 F.2d at 1040. Here, a holistic
review of the ALJ’s decision shows substantial evidence in support of his decision,
including the mental status findings, reports of improvement with medications and
sobriety, and daily activities.

Plaintiff further argues that the RFC finding is not supported by substantial
evidence, because the ALJ relied on evidence from periods during which Plaintiff was
sober and adherent to treatment. Plaintiff specifically cites to the ALJ’s observation that
Dr. Ippolito evaluated Plaintiff and rendered her opinion during a period of treatment
compliance and sustained sobriety, and thus faults the ALJ for applying the opinion to the
entire period at issue. However, the record shows that Plaintiff was largely sober and
compliant with treatment throughout the relevant period, and his brief relapses were
outliers in the record. (Tr. 283-373, 533, 551, 725, 729, 740). Accordingly, the ALJ did
not err by relying on evidence from periods of sustained sobriety and treatment
compliance, or by applying Dr. Ippolito’s opinion to the entire period at issue. Moreover,
the ALJ’s RFC finding is in some ways more restrictive than Dr. Ippolito’s opinion.
(Compare Tr. 377 with Tr. 20). As such, the ALJ implicitly acknowledged that Plaintiff
would sometimes exhibit more significant limitations than he demonstrated in the
consultative examination. To the extent that the ALJ found Dr. Ippolito’s opinion was not
representative of Plaintiffs functioning throughout the relevant period, the ALJ implicitly
accounted for this by limiting Plaintiff to only unskilled work (while Dr. Ippolito had found

that Plaintiff would be capable of both simple and complex tasks without any evidence of

-12-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 13 of 17

limitations). (Tr. 20, 377). Moreover, the ALJ also found that Plaintiffs substance abuse
was periodic, rather than chronic, therefore he did not err by applying Dr. Ippolito’s opinion
to the entire period at issue. (Tr. 24).

Plaintiff also argues that the ALJ cast a negative inference upon Plaintiff for both
his history of substance abuse and periods of noncompliance with treatment. However,
it was not inappropriate for the ALJ to note the numerous references in the record to
Plaintiff's improvement with sustained sobriety and treatment. (Tr. 21, 23-24, 49, 51-52,
53, 555). The regulations provide that the ALJ should evaluate the consistency of a
claimant's complaints with the entire record, and lists frequency of treatment,
effectiveness of medications, and precipitating and aggravating factors (such as
substance abuse) as some of the many factors that an ALJ can consider. See 20 CFR
§§ 404.1529(c)(3)-(4), 416.929(c)(3)-(4); SSR 16-3p. Here, the ALJ noted that Plaintiff's
symptoms improve with sustained sobriety and medication compliance—as Plaintiff
himself testified—while also acknowledging Plaintiffs complaints of some ongoing
symptoms even during periods of sobriety and treatment. (Tr. 22-24, 308-09, 370, 373).
The ALJ also considered Plaintiff's reasons for not wanting to take his medications. (Tr.
24, 726). Moreover, the ALJ was clear to note that Plaintiff has documented mental illness
even in the absence of substance abuse; thus, the ALJ did not imply that Plaintiff's
impairments would be non-existent or non-severe in the absence of substance abuse.
(Tr. 24). Accordingly, the ALJ’s observations that Plaintiff improved with sobriety and
treatment do not amount to a negative inference against Plaintiff, but rather constitute a

reasonable reading of the evidence in the record.

-13-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 14 of 17

Plaintiff next argues that the case was not fully developed, because some of the
treatment notes from Counselor Roberts are brief “assessments of progress” that do not
document any mental status findings or observations. Plaintiff argues that these
assessments are insufficient, and that the lack of detail in Counselor Roberts’ notes
constitutes “a gap in the treatment record.” He therefore asserts that the ALJ should have
recontacted Counselor Roberts to obtain more detailed treatment notes. The Court finds
this argument without merit.

While Plaintiff may disapprove of his therapist's notetaking style, the abbreviated
treatment notes do not establish a gap in the record or impose an obligation on the ALJ
to recontact Counselor Roberts. Moreover, contrary to Plaintiffs claims, Counselor
Roberts’ notes do contain some mental status observations and other useful information.
(Tr. 763, 767, 776). Finally, and most significantly, the record as a whole was more than
adequately developed, with more than two dozen mental status evaluations from several
different providers, with no obvious gap in the record. See Rosa v. Callahan, 168 F.3d
72,79 n. 5 (2d Cir. 1999) (“[W]here there are no obvious gaps in the administrative record,
and where the ALJ already possesses a complete medical history, the ALJ is under no
obligation to seek additional information in advance of rejecting a benefits claim.”). As
such, the ALJ had no obligation to seek any additional evidence.

Plaintiff has failed to show that the ALJ had any obligation to further develop the
record or recontact Counselor Roberts. While an ALJ does have an affirmative duty to
develop the record, even if a Plaintiff is represented by counsel, the primary duty rests
with Plaintiff to present evidence that he has functional limitations rendering him incapable

of performing substantial gainful activity. 42 U.S.C. § 423(d)(5)(A), applicable to SSI

-14-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 15 of 17

through 42 U.S.C. § 1382c(a)(3)(H)(i); 20 C.F.R. §§ 404.1512(c), 404.1545, 416.912(c),
416.945(a)(3); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) (“It is not unreasonable
to require the claimant, who is in a better position to provide information about his medical
condition, to do so.”); SSR 17-4p, 2017 WL 4736894 *1 (“Although we take a role in
developing the evidentiary record in disability claims, claimants and their appointed
representatives have the primary responsibility under the Act to provide evidence in
support of their disability or blindness claims.”).

Moreover, an ALJ has no obligation to obtain additional evidence when the record
is already sufficiently developed to allow for a determination as to disability. See 20
C.F.R. §§ 404.1520b(b)(1)-(2), 416.920b(b)(1)-(2) (If the evidence is incomplete or
inconsistent but sufficient for the ALJ to make a decision, he will make a decision based
on the existing evidence); see also Perez, 77 F.3d at 48 (the ALJ is not required to obtain
additional evidence when the record is “adequate for [the ALJ] to make a determination
as to disability.”). If the evidence is incomplete or inconsistent, the ALJ “may” recontact
a medical source, but is not compelled to do so if he finds the evidence is already sufficient
to make a decision. /d. at §§ 404.1520b(b)(2)(i); 416.920b(b)(2)(i); see also Micheli v.
Astrue, 501 F. App’x 26, 29-30 (2d Cir. 2012) (“The mere fact that medical evidence is
conflicting or internally inconsistent does not mean that an ALJ is required to recontact a
treating physician.”).

Here, the record was more than adequately developed as to Plaintiffs mental
functioning throughout the relevant period, and Plaintiff has therefore not shown that
further development was required. Indeed, the record reflects approximately 19 visits

with either Counselor Roberts or Counselor Koksal, between February 2018 and August

-15-
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 16 of 17

2018, during which mental status findings and observations were recorded. (Tr. 583, 586,
596, 598, 600, 608, 617, 627, 653, 666, 676, 685, 700, 726, 747, 756, 763, 767, 776). In
addition to these mini-mental status evaluations, the treatment records also show more
in-depth mental status evaluations recorded in December 2017 and February 2018. (Tr.
544-546, 577-578). Records from Monsignor Carr Institute, where Plaintiff treated from
approximately August 2016 through November 2017, also reflect numerous mental status
evaluations. (Tr. 303-304, 308-309, 368-369). Additionally, the record contains the
complete mental status examination of consultative examiner Dr. Ippolito, and mental
status findings recorded in prison records from August 2016 and earlier. (Tr. 374-378,
924, 967). Thus, the record was sufficiently developed with more than two dozen
evaluations of Plaintiffs mental status at different times throughout the period in question.
As such, the record does not show any obvious gaps that would require the ALJ to further
develop the record or recontact Counselor Roberts for additional information. Rosa, 168
F.3d at 79 n. 5.

Finally, Plaintiff suggests that the ALJ has a duty to further develop the record
because he did not ask at the hearing whether the record was complete. However,
contrary to Plaintiff's claims, the ALJ did inquire at the hearing whether the record was
complete. In fact, the record reflects that the ALJ went over the proposed exhibits in the
record with Plaintiffs counsel, and then asked: “Everything else as far as you know is in?”
(Tr. 37-38). Plaintiffs counsel responded that he was waiting on one other record from a
hospital in California, but that “[e]verything else is in though, Judge.” (Tr. 38). The ALJ
agreed to hold the record open for two weeks for the submission of this hospital record,

which was submitted after the hearing. (Tr. 1004-1014). Thus, the ALJ asked Plaintiffs

- 16 -
Case 1:20-cv-00589-MJR Document 16 Filed 05/04/21 Page 17 of 17

counsel whether the record was complete, and agreed to hold the record open for the
only outstanding evidence identified by Plaintiffs counsel. Thus, Plaintiff's argument that
the ALJ failed to develop the record is without merit. See Gonzalez v. Colvin, 1:15-cv-
00767-MAT, 2018 WL 1040250, at *3 (W.D.N.Y. Feb. 24, 2018) (“Although an ALJ has
the duty to develop the record, such a duty does not permit a claimant, through counsel,
to rest on the record—indeed, to exhort the ALJ that the case is ready for decision—and

later fault the ALJ for not performing a more exhaustive investigation.”) (citing Maes

v.Astrue, 522 F.3d 1093, 1097 (10' Cir. 2008).

CONCLUSION
. For the above reasons, Plaintiff's motion for judgment on the pleadings (Dkt. No.
13) is denied, defendant's motion for judgment on the pleadings (Dkt. No. 14) is granted,
and the case is dismissed.
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: May 3, 2021
Buffalo, New York

Mit tby 2.

MICHAEL J. ROEMER ~
United States Mag}Strate Judge

-17-
